Exhibit 99.1 Oxford Immunotec Reports Second Quarter 2015 Financial Results ● Second q uarter r evenue of$14.3 m illion i ncreased 2 9 % on a constant currency basis c ompared to p rior y ear p eriod ● Gross margin improved by 522 basis points compared to prior year period ● Received CE Mark for T-SPOT ® .CMV and b egan e nrolling p atients in REACT Trial ● Signed e xclusive l icensing a greement with IDIBELL for B Cell m easurement t echnology in July OXFORD, United KingdomandMARLBOROUGH, Mass.,August 4, 2015(GLOBE NEWSWIRE) Oxford Immunotec Global PLC(Nasdaq: OXFD), a global, commercial-stage diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions, today announced second quarter 2015 financial results. "We are extremely pleased with our second quarter financial and operating results," said Dr.Peter Wrighton-Smith, Chief Executive Officer ofOxford Immunotec. "Our sales performance came in above our expectations led by strong growth in all our geographiesand we are pleased with the regulatory and clinical progress we are making on our T-SPOT.
